FILED IN OPEN COURT
JACKSONVILLE, FLORIDA

United States District Court lo[ 21 | 20
Middle District of Florida
Jacksonville Division U.S. DISTRICT COURT

MIDDLE DISTRICT OF FLORIDA
UNITED STATES OF AMERICA

Vv. No, 3:20-cr-65-J-32PDB

TRAVIS RYAN PRITCHARD

 

Notice Regarding Entry of Guilty Plea

In the event the defendant decides at any time before trial to enter a plea of
guilty, Local Rule 6.01(c)(12) authorizes the United States Magistrate Judge, with the
defendant’s consent, to conduct the proceedings required by Fed. R. Crim. P. 11,
incident to the making of the plea. If, after conducting the proceedings, the Magistrate
Judge recommends that the District Judge accept the guilty plea, a presentence
investigation and report will be ordered as required by Fed. R. Crim. P. 32. The District
Judge will then act on the Magistrate Judge's recommendation, and, if the District Judge
accepts the guilty plea, will adjudicate guilt and schedule a sentencing hearing, at which
the District Judge will decide whether to accept or reject any plea agreement and

determine and impose sentence.

Consent

| declare my intention to enter a guilty plea in this case, and | request and consent to the
United States Magistrate Judge conducting the proceedings required by Fed. R. Crim. P. 117,
incident to the making of the plea. | understand that if the District Judge accepts my guilty plea,
the District Judge will decide whether to accept any plea agreement that | may have with the
United States and will adjudicate guilt and determine and impose sentence.

Ln fh $L2AL” [bd 20 Ktheger 10ltsl20

DEFENDANT Date DEFEKIDANT'S ATTORMEYO Date
